Citation Nr: 1206130	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-49 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for myasthenia gravis.

2. Entitlement to a disability rating in excess of 10 percent for diplopia with ptosis.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Francis Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2011, the Veteran appeared at a videoconference hearing held before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional examinations are warranted. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his diplopia with ptosis in September 2009 and for myasthenia gravis in March 2009. Medical and lay evidence associated with the record since those examinations indicates that his disabilities may have worsened. Specifically, treatment notes dated after December 2010 reflect new complaints of headaches associated with myasthenia gravis. Further, the Veteran informed the March 2009 examiner that he could walk two (2) to three (3) blocks, but testified in June 2011 that he could only walk one (1). The Veteran also informed a VA physician in February 2011 that his diplopia had worsened over the past several weeks. Additional VA examinations are warranted. 38 C.F.R. § 3.327(a).

The last VA treatment notes within the claims file were printed on April 4, 2011. While this case is in remand status, the RO/AMC must gather updated VA treatment notes.

Further, the most recent VA treatment records in the claims file were added after the issuance of a November 2009 Statement of the Case (SOC). The Veteran did not submit a waiver of initial RO consideration of this evidence and the RO did not issue a subsequent supplemental SOC. The RO/AMC must consider this evidence in its readjudication of these matters. Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is therefore REMANDED to the RO for the following actions:

1. Gather VA treatment records dated from April 4, 2011 and associate them with the claims file. Inquire if the Veteran has received any additional private medical treatment. Provide him with the necessary authorizations for the release of any additional private treatment records and for any relevant employment records. Associate any outstanding records with the claims file. If any private/employment records identified by the Veteran are unavailable, inform him and afford him an opportunity to submit any copies in his possession.

2. After completing the above, schedule the Veteran for VA optical and neurological disorders examinations at an appropriate location to determine the current severity of his service-connected myasthenia gravis and diplopia with ptosis. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. The resulting examination reports must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiners must provide current findings as to the severity of the service-connected disabilities AND THEIR EFFECTS ON HIS EMPLOYABILITY. 

c. The neurological disorders examiner specifically must:





i. Identify all subjective residuals consistent with myasthenia gravis and all objectively verifiable residuals to include comment as to the effect on the Veteran's employment;

ii. Address the Veteran's contention that he experiences both motor impairment and visual disability that impairs his ability to complete activities of daily living and to work; and

iii. Complete a review of the claims file (the Board draws the examiner's attention to the November 2006, March 2008, and March 2009 examination reports; a June 2008 VA treatment note showing that the Veteran reported sitting in a chair "most of the time;" a July 2008 note reflecting complaints of increased weakness over the past several years; multiple 2010 treatment notes discussing headaches; and the Veteran's June 2011 hearing testimony.  THE EXAMINER'S ATTENTION IS ALSO CALLED TO VA MEDICAL NOTES DATED IN JULY 2007 AND MARCH 2008 INDICATING THE VETERAN IS UNEMPLOYABLE DUE TO SERVICE-CONNECTED MYASTHENIA GRAVIS.

d. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

4.  Readjudicate the Veteran's claims, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings. THE RO'S ATTENTION IS CALLED TO VA MEDICAL NOTES DATED IN JULY 2007 AND MARCH 2008 INDICATING THE VETERAN IS UNEMPLOYABLE DUE TO SERVICE-CONNECTED MYASTHENIA GRAVIS.

IF THE VETERAN'S CLAIMS ARE NOT GRANTED, OR ARE NOT GRANTED TO THE EXTENT THAT HIS COMBINED DISABILITY EVALUATION MEETS THE SCHEDULAR REQUIREMENTS FOR THE ASSIGNMENT OF TDIU UNDER 38 C.F.R. 
§§ 3.340 , 3.341, AND 4.16(a)(b), THE RO MUST REFER THE CLAIM FOR TDIU ON AN EXTRASCHEDULAR BASIS.   
	



If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


